t c summary opinion united_states tax_court drucella t malonzo petitioner v commissioner of internal revenue respondent docket no 11608-12s filed date drucella t malonzo pro_se nathan h hall for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the sole question for our consideration is whether petitioner realized a capital_gain attributable to her abandonment of and the subsequent foreclosure of the mortgage loan securing her real_property background petitioner resided in california at the time her petition was filed during she purchased a residence in sacramento california residence she resided there until sometime during when she moved to san francisco california for some portion of petitioner rented out the residence reported the income from the rental and claimed dollar_figure in depreciation later in petitioner was unable to rent out the residence at that time the fair_market_value of the residence was less than the outstanding mortgage loan balance and petitioner stopped making the mortgage payments and in effect abandoned the residence although petitioner stopped making the mortgage payments she took no formal steps to transfer title or to provide her lender with notice of her intention to abandon the residence after petitioner stopped making mortgage payments the lending institution determined that petitioner’s note was in default and the mortgage loan securing the residence was foreclosed upon during the residence was resold by the lender for dollar_figure in early petitioner paid dollar_figure for the residence in and that amount was considered by respondent to be petitioner’s unadjusted_basis in the residence during petitioner’s lender sent her a form 1099-a acquisition or abandonment of secured_property reflecting that the outstanding balance of her mortgage obligation was dollar_figure the same form 1099-a reflected the fair_market_value of the residence to be the resale price of dollar_figure finally the form 1099-a reflected that date was the date of lender’s acquisition or knowledge of abandonment respondent examined petitioner’s income_tax return and determined that she had a dollar_figure long-term_capital_gain which in turn resulted in a dollar_figure income_tax deficiency for respondent computed the gain as follows respondent’s determination was that petitioner’s gain was capital as opposed to ordinary there was no controversy between the parties as to whether any gain would constitute ordinary or capital income there is no evidence in our record providing the rationale for respondent’s determination petitioner’s only contention was that she was entitled to an abandonment_loss amount_realized outstanding mortgage balance dollar_figure less basis purchase_price recaptured depreciation big_number dollar_figure adjusted_basis gain big_number big_number in response petitioner submitted an amended federal_income_tax return reporting a dollar_figure ordinary_income loss from the abandonment of the residence discussion respondent contends that petitioner had a long-term_capital_gain resulting from the foreclosure of the mortgage loan securing the residence after considering depreciation allowed_or_allowable respondent’s view is that the foreclosure resulted in a sale_or_exchange where petitioner’s indebtedness exceeded her adjusted_basis in the residence petitioner contends that she had an ordinary_loss from her abandonment of the residence petitioner sees her intended abandonment as a situation where she lost the value of the residence at a time when the debt obligation exceeded the value we must decide whether the circumstances of this case result in an ordinary_loss attributable to abandonment or a capital_gain attributable to a sale_or_exchange the basic principles that govern these circumstances are to be found in a well-established line of cases beginning with the supreme court’s opinion in 331_us_1 in crane the taxpayer inherited real_property that was encumbered by a mortgage that had not been assumed by the taxpayer for tax purposes the taxpayer claimed depreciation using the value of the property when the taxpayer subsequently sold the property the value of the property and the mortgage balance were approximately equal and she received a net amount of dollar_figure which she treated as the gain from the sale the commissioner on the other hand treated the value of the property less depreciation as the taxpayer’s basis and the outstanding balance of the mortgage plus the dollar_figure as the sale price thereby resulting in a larger gain and an increased tax burden the supreme court holding for the commissioner decided that the amount of the unassumed mortgage is to be considered part of the proceeds of sale some years later the supreme court considered whether the same rule applies even where the unpaid amount of a nonrecourse mortgage exceeded the fair_market_value of the property sold in that case it was held that the taxpayer although required to include the outstanding mortgage obligation as proceeds of sale was not entitled to a loss to the extent that the mortgage exceeded the fair_market_value of the property see 461_us_300 in a case decided soon after tufts the court_of_appeals for the fifth circuit affirmed this court’s holding that an abandonment of real_property subject_to a nonrecourse debt is a sale_or_exchange for purposes of determining whether a loss is a capital_loss see 737_f2d_479 5th cir aff’g tcmemo_1982_675 that case involved the question of whether an individual taxpayer’s loss resulting from the abandonment of unimproved_real_estate subject_to a nonrecourse mortgage exceeding the fair_market_value is an ordinary_loss or a capital_loss petitioner’s case presents a similar question to that addressed in yarbro-- whether her abandonment of real_estate subject_to a mortgage exceeding the fair_market_value is an ordinary_loss or a capital_gain because of consideration of the outstanding mortgage petitioner purchased the property depreciated it and after her inability to rent it out walked away when her mortgage obligation was in excess of the value of the property and also in excess of her adjusted_basis in the property here like the taxpayer in crane petitioner claimed depreciation based on her basis or cost even though she walked away from the property with the intention of no longer making payments on the mortgage the subsequent foreclosure of the mortgage loan securing the property constituted a sale_or_exchange see sec_1_1001-2 income_tax regs petitioner is therefore not entitled to an ordinary_loss due to abandonment that is equal to the value of the property because that would ignore the fact that she held a capital_asset that was subject_to a mortgage accordingly we must sustain respondent’s determination that petitioner had a dollar_figure capital_gain and that there is a resulting income_tax deficiency of dollar_figure to reflect the foregoing decision will be entered for respondent
